 



Exhibit 10.01
(NEWS RELEASE) [f26954f2695450.gif]

     
Company Contacts:
  Jeffrey Hall
 
  Chief Financial Officer
 
  (408) 875-6800 
 
  Jeff.hall@kla-tencor.com
 
   
 
  Kyra Whitten (Media)
 
  Sr. Director, Corporate Communications
 
  (408) 875-7819 
 
  Kyra.whitten@kla-tencor.com

FOR IMMEDIATE RELEASE
KLA-TENCOR DECLARES REGULAR CASH DIVIDEND FOR
THIRD QUARTER FISCAL YEAR 2007
SAN JOSE, Calif., February 2, 2007—KLA-Tencor Corporation (NASDAQ: KLAC) today
announced that its Board of Directors has declared a quarterly cash dividend of
$.12 per share on its common stock payable on March 1, 2007 to KLA-Tencor
stockholders of record on February 15, 2007.
About KLA-Tencor: KLA-Tencor is the world leader in yield management and process
control solutions for semiconductor manufacturing and related industries.
Headquartered in San Jose, Calif., the company has sales and service offices
around the world. An S&P 500 company, KLA-Tencor is traded on the NASDAQ Global
Select Market under the symbol KLAC. Additional information about the company is
available on the Internet at http://www.kla-tencor.com
###

 